17 N.Y.3d 837 (2011)
954 N.E.2d 1157
930 N.Y.S.2d 531
CHARLES L. DAVIS, Appellant,
v.
RUSSELL FIRMAN, M.D., et al., Respondents.
Motion No: 2011-658
Court of Appeals of New York.
Submitted June 20, 2011.
Decided September 13, 2011.
Motion, insofar as it seeks leave to appeal from the Appellate Division order of affirmance, dismissed as untimely (see CPLR 5513 [b]; Eaton v State of New York, 76 NY2d 824 [1990]); motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution.